DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-23 are allowed.
3.	The invention is directed to a scheduler for a power-efficient time slotted protocol. Each of the independent claims 1, 11 and 18 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A method for operating a network device, the method comprising: generating, at a first network device, a scheduling packet including receive time slot information; transmitting, from the first network device, a broadcast message with the scheduling packet to a second network device according to a network protocol; and during a first time frame, receiving a first transmission from the second network device, the first transmission including an indication field containing a value N, the indication field indicating that the second network device will transmit a second transmission N frames later than the first time frame when N is greater than zero.
	Regarding claim 11, A method for operating a network device, the method comprising: identifying a set of data to be transmitted over a network over a plurality of time frames that includes at least a first time frame and a second time frame, the first sending a first transmission during the first time frame, the first transmission including a first portion of the set of data and also including an indication3U.S. Serial No. 16/175,450Attorney Docket No. TI-75708A field including a value N that indicates a total number of intervening time frames that separates the first and second time frames; and sending a second transmission during the second time frame, the second time frame occurring after the first time frame and the second transmission including a second portion of the set of data.

Regarding claim 18, A method for operating a network device, the method comprising: identifying a set of data to be transmitted over a network over a plurality of time frames that includes at least a first time frame, a second time frame, and a third time frame the first and second time frames being non-adjacent time frames separated by a first intervening time frame and the third time frame occurring after the second time frame and separated from the second time frame by a second intervening time frame; sending a first transmission during the first time frame, the first transmission including a first portion of the set of data and also including a first indication field including a value N that indicates a first total number of first intervening time frames that separates the first and second time frames; and sending a second transmission during the second time frame, the second time frame occurring after the first time frame and the second transmission including a second portion of the set of data and a second indication field including a value M indicating a second total number of second intervening time frames that separates the second and third time frames. 
	Therefore, the independent claims 1, 11 and 18 together with their respective dependent claims are allowed for the reason given above. 

Claims 2-10 and 12-17 and 19-23 are allowed since they depend on claims 1, 11 and 18 respectively.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        4/8/2021

/CANDAL ELPENORD/Primary Examiner, Art Unit 2473